PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Robinson et al.
Application No. 16/184,834
Filed: November 08, 2018
For: Sustained-Release Implants for Lowering Intraocular Pressure with Extended Duration of Effect
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed November 09, 2021, to revive the above-identified application.

The petition is GRANTED.

The two-month period for filing an appeal brief under 37 CFR 41.37 (accompanied by the fee required by 37 CFR 41.20(b)), runs from the date of this decision.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of May 07, 2021, which set a shortened statutory period for reply of three months. A two (2) months extension of time under 37 CFR 1.136(a) was filed September 30, 2021. Accordingly, the application became abandoned on October 07, 2021 by operation of law.  A Notice of Abandonment was not mailed. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Notice of Appeal, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $1400 for a three (3) months extension of time fee submitted on November 09, 2021 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited back to petitioner’s deposit account on file. 



Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581. All inquiries concerning the status or the processing of the application should be directed to TC 1600 at (571) 272-1600.
	 



/JOANNE L BURKE/Lead Paralegal Specialist, OPET